Detailed Action
This is the first office action on the merits for US application number 17/113,883.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “36” on Figs. 1-3.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1 and 8 is/are unclear with regards to the “textured” surfaces. Review of the specification shows that paragraph 24 seems to imply that textured means non-smooth but does not appear to provide a definition of “textured”. Thus, the ordinary definition is relied upon to determine the broadest reasonable interpretation of the term, e.g. “the visual or tactile surface characteristics and appearance of something” (https://www.merriam-webster.com/dictionary/textured). When the BRI is applied the limitations regarding “textured” surfaces do not appear to limit beyond the provision of a surface as a surface is well known to have a texture that is one of smooth, non-smooth, roughened, knurled, threaded, grooved, etc.. In the interest of providing compact prosecution, Examiner has provided rejections below where ‘textured’ has been interpreted as ‘non-smooth’ or ‘roughened’ and suggests amendment throughout to clarify the intended scope. 
Claim(s) 1 is/are unclear with regards to ‘each bone screw’ in line 17 and if such is intended to be in addition to or in reference to the plurality of bone screws on line 9. Examiner is interpreting this as referring to, and suggests amending as, “orientation of each bone screw of the plurality of bone screws is fixed during installation”.
Claim(s) 1 is/are unclear with regards to ‘the setscrew’ in line 18 and if such is intended to be in addition to or in reference to the plurality of setscrews on line 18. Examiner is interpreting this as referring to, and suggests amending as, “the exterior threads on [[the]]a setscrew of the plurality of setscrews threadably engaging”.
Claim(s) 2 and 3 are unclear with regards to references to setscrew, the respective bone screw, and the bone screw throughout with regards to if such are intended to refer to the plurality of bone screws of claim 1 line 9 and the plurality of setscrews of claim 1 line 12. Examiner is interpreting claims 2 and 3 as intended to refer back to the terms of claim 1 and suggests amending to clarify.
Claim(s) 4 is/are unclear with regards to ‘each setscrew’ in line 1 and if such is intended to be in addition to or in reference to the plurality of setscrews of claim 1 line 18. Examiner is interpreting this as referring to, and suggests amending as, “each setscrew of the plurality of setscrews further comprises”.
Claim(s) 6 is/are unclear with regards to ‘the setscrews’ in line 2 and if such is intended to be in addition to or in reference to the plurality of setscrews of claim 1 line 18. Examiner is interpreting this as referring to, and suggests amending as, “each [[the]] setscrew[[s]] of the plurality of setscrews is angled”.
Claim(s) 7 is/are unclear with regards to ‘the setscrews’ in line 2 and if such is intended to be in addition to or in reference to the plurality of setscrews of claim 1 line 18. Examiner is interpreting this as referring to, and suggests amending as, “each [[the]] setscrew[[s]] of the plurality of setscrews is angled”.
Claim(s) 8 is/are unclear with regards to the upper portion in line 13 and the lower portion in line 14 and if these are intended to refer the those of the first or second bore. Examiner is interpreting this as referring to, and suggests amending as, “the upper portion of the second bore having second internal threads, and the lower portion of the second bore having an annular, radially inwardly angled sidewall”.
Claim(s) 8 is/are unclear with regards to the body in each of lines 27-28, 28, and 30, the top surface in line 27, the bottom surface in lines 28-29, and the pocket in line 29 and if these are intended to refer the those of the first or second setscrew. Examiner is interpreting this as referring to, and suggests amending as, “the body of the second setscrew”, “the top surface of the second setscrew”, “the bottom surface of the second setscrew”, and “the pocket of the second setscrew” .
Claim(s) 5 and 9-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Studer et al. (EP 0988833, hereinafter “Gnos”, and corresponding machine translation) in view of Garber (US 2015/0112393) and Butler et al. (US 2011/0313466, hereinafter “Butler”).
As to claims 1-7, Gnos discloses a plate implant (Figs. 1-5) that appears to be capable of use on a lateral spine (Fig. 5) comprising: a plate (1), wherein the plate comprises a thickness (between the upper surface and the lower surface, Figs. 1 and 5), an upper surface (top surface as shown in Fig. 1), a lower surface (bottom surface as shown in Fig. 1), and a plurality of bores (shown holding setscrews 6s and bone screws 2s in Fig. 5) separated by a span (20), each of the plurality of bores comprising: an upper portion (portion shown holding setscrew 6 in Fig. 1) extending a first distance into the thickness from the upper surface (as defined, Fig. 1) and having a right cylinder configuration (Figs. 1 and 5) and interior threads (see illustration of Fig. 1) around an inner circumference (see illustration of Fig. 1); a lower portion (portion of bore below the setscrew 6 as shown in Fig. 1) having an interior seating surface (Fig. 1, Translation ¶10); and a plurality of bone screws (2s), wherein each of the plurality of bone screws comprises a head (3) and a threaded shank (14, Figs. 1 and 5) extending from the head (Fig. 1), the head having a spherical configuration (Fig. 1, Translation ¶10) with a textured exterior surface (10, Fig. 1, Translation ¶10); and a plurality of setscrews (6s, Figs. 1-5), wherein each of the plurality of setscrews comprises: a generally cylindrical body (Figs. 2-4) having a bottom surface (bottom surface as shown in Figs. 1, 3, and 4) and a pocket (8) extending into the body from the bottom surface (Fig. 3), the pocket having a textured interior surface (9); exterior threads (7) around an outer circumference of the cylindrical body (Fig. 3 and 4); wherein orientation of each bone screw of the plurality of bone screws is fixed during installation by: the exterior threads on a setscrew of the plurality of setscrews threadably engaging the interior threads on the plate (Fig. 1) and the textured interior surface of the setscrew directly engaging the textured exterior surface of the head of the bone screw (Fig. 1, ¶10); the exterior surface of the head of the bone screw directly engaging the interior seating surface in the plate (Fig. 1, ¶10). As to claim 2, Gnos discloses that each setscrew provides compression to the head of the respective bone screw so the textured interior surface of the setscrew engage the textured exterior surface of the head of the bone screw (Fig. 1) and the exterior surface of the head of the bone screw engage the interior seating surface in the plate (Fig. 1). As to claim 3, Gnos discloses that the engagement between each setscrew and respective the head of the bone screw (Fig. 1, Translation ¶10) and the engagement between each head of the bone screw and the plate are capable of inhibiting rotation of the bone screw relative to the plate (Fig. 1). As to claim 4, Gnos discloses that each setscrew of the plurality of setscrews further comprises a top surface (see illustration of Fig. 3) and a socket (see illustration of Fig. 3) extending into the body from the top surface (as defined) and in communication with the pocket to form a bore (see illustration of Fig. 3) that extends axially though the body from top surface to the bottom surface (Fig. 3). As to claim 5, Gnos discloses that the socket is capable of receiving a setscrew installation tool (Translation ¶10). As to claim 6, Gnos discloses that a peripheral edge of the bottom surface of each setscrew of the plurality of setscrews is angled (see illustration of Fig. 3). As to claim 7, Gnos discloses that a peripheral edge of the top surface of each setscrew of the plurality of setscrews is angled (see illustration of Fig. 3).
Gnos is silent to the lower portion having a spherical configuration, the interior seating surface being textured, and the textured exterior surface of the head of the bone screw directly engaging the textured interior seating surface in the plate. 
Garber teaches a lateral spine plate implant (100, 200, 206, Figs. 1-6, abstract) comprising: a plate (100); a plurality of screws (200s); and a plurality of setscrews (206); the plate comprising: a plurality of bores (101, 102) each defining an upper opening (upper portion of 101, 102 as shown in Fig. 2) and a lower opening (104, 105), the bone screws having a head (202) defining a spherical under surface (Fig. 4), and a threaded shank (201) extending from the spherical under surface (Fig. 4). 
Butler teaches a plate implant (Figs. 9 and 10, ¶s 38-40) comprising: a plate (14’), wherein the plate comprises a thickness (between the upper and lower plate surface), an upper surface (see illustration of Fig. 10), a lower surface (see illustration of Fig. 10), and a bore (see illustration of Fig. 10) comprising: a portion having a spherical configuration (40’, Fig. 10, ¶39) defining a textured interior seating surface (40’, Fig. 10, ¶39); and a bone screw (12’) comprising a head (see illustration of Fig. 9) and a shank (see illustration of Fig. 9) extending from the head (Fig. 9), the head having a spherical configuration (19’, Fig. 9,¶39) with a textured exterior surface (19’, Fig. 9, ¶39); and wherein orientation of the bone screw is fixed during installation by the textured exterior surface of the head of the bone screw directly engaging the textured interior seating surface in the plate (Figs. 9 and 10, ¶s 38-40). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify/specify the plate size and contour as disclosed by Gnos for use as a lateral spine fixation plate as taught by Garber in order to treat disease or damage to the spinal column by fixing adjacent vertebral bodies in proper position, thereby facilitating fusion of the adjacent vertebrae at the proper spacing and angle (Garber abstract, ¶s 11 and 15). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the lower bore seating surface and the spherical lower head surface as disclosed by Gnos so that the bore seating surface is spherical to match the screw head and each of the seating surface and lower head surface are textured as taught by Butler in order to increases friction between the components so that as the bone screw is inserted into the vertebral bone and interfaces with the plate, there will be increased friction that is detectable by the user to provide a tactile feedback during installation (Butler ¶38) to aid the user in detecting by tactile feedback when the bone screw has been properly installed (Butler ¶40).
As a result of the combination, as to claim 2, the combination of Gnos and Butler discloses that each setscrew provides compression to the head of the respective bone screw so the textured interior surface of the setscrew engage the textured exterior surface of the head of the bone screw (Gnos Fig. 1) and the textured exterior surface of the head of the bone screw engage the textured interior seating surface in the plate (Gnos Fig. 1, Butler Figs. 9 and 10). As a result of the combination, as to claim 3, the combination of Gnos and Butler discloses that the engagement between each setscrew and respective the head of the bone screw (Gnos Fig. 1) and the engagement between each head of the bone screw and the plate are capable of inhibiting rotation of the bone screw relative to the plate (Gnos Fig. 1, Butler Figs. 9 and 10). 


    PNG
    media_image1.png
    704
    1121
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    568
    924
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    684
    1022
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    624
    847
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    716
    882
    media_image5.png
    Greyscale


As to claims 8-11 and 13-16, Gnos discloses an implant (Figs. 1-5) that appears to be capable of use for attachment to lateral sides of adjacent vertebrae of a spine (Fig. 5), the implant comprising: a plate (1) that appears to be capable of use on the spine (Fig. 5), the plate comprising: a base (see illustration of Fig. 5); a first boss (left ‘Boss’ as labeled on the illustration of Fig. 5) extending from a first end of the base (Fig. 5); a first bore (shown holding left setscrew 6 and left bone screw 2 in Fig. 5) extending through the first boss and the base (Figs. 1 and 5), the first bore comprising an upper portion (portion shown holding setscrew 6 in Fig. 1) and a lower portion (portion of bore below the setscrew 6 as shown in Fig. 1), the upper portion having first internal threads (see illustration of Fig. 1), the lower portion having a sidewall providing a first seat (Fig. 1), the first seat having a first seating surface (Fig. 1, Translation ¶10); a second boss (right ‘Boss’ as labeled on the illustration of Fig. 5) extending from a second end of the base (Fig. 5) and spaced apart from the first boss (Fig. 5); a second bore (shown holding right setscrew 6 and right bone screw 2 in Fig. 5)extending through the second boss and the base (Figs. 1 and 5), the second bore comprising an upper portion a(portion shown holding setscrew 6 in Fig. 1) and a lower portion (portion of bore below the setscrew 6 as shown in Fig. 1), the upper portion of the second bore having second internal threads (see illustration of Fig. 1), and the lower portion of the second bore having a sidewall providing a second seat (Fig. 1), the second seat having a second seating surface (Fig. 1, Translation ¶10); a first bone screw (left 2 as shown in Fig. 5) having a first head (3) and a first threaded shank (14, Figs. 1 and 5) extending from the first head (Fig. 1), the first head having a first textured exterior surface (10, Fig. 1, Translation ¶10); a second bone screw (right 2 as shown in Fig. 5) having a second head (3) and a second threaded shank (14, Figs. 1 and 5) extending from the second head (Fig. 1), the second head having a second textured exterior surface (10, Fig. 1, Translation ¶10); a first setscrew (left 6 as shown in Fig. 5, Figs. 1-5) comprising: a body (Figs. 2-4) having a top surface (top surface as shown in Figs. 1, 3, and 4), a bottom surface (bottom surface as shown in Figs. 1, 3, and 4), a socket (see illustration of Fig. 3) extending into the body from the top surface (as defined), and a pocket (8) extending into the body from the bottom surface (Fig. 3), the pocket having a first textured inner surface (9); first exterior threads (7) around an outer circumference of the body; (Fig. 3 and 4); a second setscrew (right 6 as shown in Fig. 5, Figs. 1-5) comprising: a body (Figs. 2-4) having a top surface (top surface as shown in Figs. 1, 3, and 4), a bottom surface (bottom surface as shown in Figs. 1, 3, and 4), a socket (see illustration of Fig. 3) extending into the body of the second setscrew from the top surface of the second setscrew (as defined), and a pocket (8) extending into the body of the second setscrew from the bottom surface of the second setscrew (Fig. 3), the pocket of the second setscrew having a second textured exterior surface (9); second exterior threads (7) around an outer circumference of the body of the second setscrew (Fig. 3 and 4); wherein the first bone screw is fixed during installation by: the first head of the first bone screw seated in the first bore so that the first threaded shank extends from the plate (Fig. 1); the first exterior threads on the first setscrew threadably engaging the first internal threads on the plate (Fig. 1) to compress the first head of the first bone screw against the first seat (Fig. 1); the first textured inner surface of the first setscrew directly engaging the first textured exterior surface of the first head of the first bone screw (Fig. 1, ¶10); the first exterior surface of the first head of the first bone screw directly engaging the first seating surface on the plate (Fig. 1); wherein the second bone screw is fixed during installation by: the second head of the second bone screw seated in the second bore so that the second threaded shank extends from the plate (Fig. 1); the second exterior threads on the second setscrew threadably engaging the second internal threads on the plate (Fig. 1) to compress the second head of the second bone screw against the second seat (Fig. 1); the second textured interior surface of the second setscrew directly engaging the second textured exterior surface of the second head of the second bone screw (Fig. 1, ¶10); the second exterior surface of the second head of the second bone screw directly engaging the second seating surface on the plate (Fig. 1). As to claim 9, Gnos discloses that the engagement between the first and second setscrews and respective first and second heads of the first and second bone screws (Fig. 1, Translation ¶10) and the engagement between first and second heads of the first and second bone screws and the plate are capable of inhibiting rotation of the first and second bone screws relative to the plate (Fig. 1). As to claim 10, Gnos discloses that a peripheral edge of the bottom surface of both the first setscrew and the second setscrew is angled (see illustration of Fig. 3). As to claim 11, Gnos discloses that a peripheral edge of the top surface of both the first setscrew and the second setscrew is angled (see illustration of Fig. 3). As to claim 13, Gnos discloses that the socket in the first setscrew is in communication with the pocket in the first setscrew (Fig. 3), and the socket in the second setscrew is in communication with the pocket in the second setscrew (Fig. 3). As to claim 14, Gnos discloses that the pocket of the first setscrew has an upper ledge (top revolution of 9 as shown in Figs. 3 and 4) capable of use for engaging a generally planar upper surface of the first bone screw when the first bone screw is received in the first seat of the first bore of the spine plate (when the screw is inserted at an angle alpha relative to the position shown in Fig. 1). As to claim 15, Gnos discloses that the pocket of the second setscrew has an upper ledge (top revolution of 9 as shown in Figs. 3 and 4) capable of use for engaging a generally planar upper surface of the second bone screw when the second bone screw is received in the second seat of the second bore of the spine plate (when the screw is inserted at an angle alpha relative to the position shown in Fig. 1). As to claim 16, Gnos discloses that the socket is capable of receiving a setscrew installation tool (Translation ¶10). 
Gnos is silent to the plate being a spine plate, the sidewall being annular and angled radially inwardly, the first seating surface being textured, the sidewall of the second bore being annular and angled radially inwardly, the second seating surface being textured, the first textured exterior surface of the first head of the first bone screw directly engaging the first textured seating surface on the plate; and the second textured exterior surface of the second head of the second bone screw directly engaging the second textured seating surface on the plate.
Garber teaches a lateral spine plate implant (100, 200, 206, Figs. 1-6, abstract) comprising: a plate (100); first and second bone screws (200s); and first and second setscrews (206); the plate comprising: first and second bores (101, 102) each defining an upper opening (upper portion of 101, 102 as shown in Fig. 2) and a lower opening (104, 105), the bone screws having a head (202) defining a spherical under surface (Fig. 4), and a threaded shank (201) extending from the spherical under surface (Fig. 4). 
Butler teaches an implant (Figs. 9 and 10, ¶s 38-40) capable of use for attachment to vertebrae of a spine (¶38), the implant comprising: a plate (14’) capable of use on the spine (¶38), the plate comprising: a base (Fig. 10); a bore (see illustration of Fig. 10) extending through the base (Fig. 10), a portion having an annular, radially inwardly angled sidewall (40’, Fig. 10, ¶39) providing a seat (40’, Fig. 10, ¶39), the seat having a textured seating surface (40’, Fig. 10, ¶39); and a bone screw (12’) having a head (see illustration of Fig. 9) and a shank (see illustration of Fig. 9) extending from the head (Fig. 9), the head having a textured exterior surface (19’, Fig. 9, ¶39); wherein the bone screw is fixed during installation by: the head of the bone screw seated in the bore so that the shank extends from the plate (Figs. 9 and 10, ¶s 38-40, shown in Fig. 8 for an alternate embodiment); the textured exterior surface of the head of the bone screw directly engaging the textured seating surface on the plate (Figs. 9 and 10, ¶s 38-40).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify/specify the plate size and contour as disclosed by Gnos for use as a lateral spine fixation plate as taught by Garber in order to treat disease or damage to the spinal column by fixing adjacent vertebral bodies in proper position, thereby facilitating fusion of the adjacent vertebrae at the proper spacing and angle (Garber abstract, ¶s 11 and 15). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the lower bore seating surfaces and the spherical lower head surfaces as disclosed by Gnos so that the bore seating surface is spherical to match the screw head and each of the seating surface and lower head surface are textured as taught by Butler in order to increases friction between the components so that as the bone screw is inserted into the vertebral bone and interfaces with the plate, there will be increased friction that is detectable by the user to provide a tactile feedback during installation (Butler ¶38) to aid the user in detecting by tactile feedback when the bone screw has been properly installed (Butler ¶40).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gnos and Butler in view of Amato et al. (US 2010/0004691, hereinafter “Amato”).
As to claim 12, the combination of Gnos and Butler discloses the invention of claim 8 as well as that the first bore and the second bore are separated by a span (Gnos Fig. 5).
The combination of Gnos and Butler is silent to the span having a threaded bore configured to receive an implant installation tool. 
Amato teaches a similar implant (Figs. 1-8) comprising: a plate (100) comprising: a base (portion above 130s as shown in Fig. 3); a first boss (130) extending from a first end of the base (Fig. 3); a first bore (102) extending through the first boss and the base (Fig. 3A); a second boss (130) extending from a second end of the base and spaced apart from the first boss (Fig. 3); a second bore (104) extending through the second boss and the base (Fig. 3A); a first and second bone screw (150, ¶28); the first bore and the second bore are separated by a span (119, Figs. 3 and 3A), the span having a threaded bore (106, 107, Figs. 1 and 3A, ¶28) capable of receiving an implant installation tool (400, Figs. 6 and 7, ¶28). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the span as disclosed by the combination of Gnos and Butler by adding a threaded bore as taught by Amato in order to enable engagement with a threaded end of a targeting device and/or a threaded end of an extractor (Amato¶28). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775